Citation Nr: 1428405	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-29 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1993 to June 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board finds that further development is required before the claim of entitlement to an increased rating for a right knee disability is adjudicated. 

The Veteran's May 2009 claim for a rating in excess of 10 percent for his right knee disability was received and, shortly thereafter, the Veteran was afforded a VA examination.  At the time of the June 2009 examination, the Veteran reported pain, weakness, stiffness, swelling, heat, instability, and lack of endurance in his knee.  He reported mild to moderate flare-ups lasting from one to twelve hours in the mornings or after long days of work.  Physical examination of the knee was essentially negative except for pain observed during flexion.  The examiner did not, however, indicate the degree of flexion at which the pain began or ended.

Since that time, the Veteran reported, in a July 2009 statement, that his knee symptoms are worse than those represented in the VA examination report.  He reported an inability to do certain tasks due to his knee disability.  He also reported that his time standing is limited and his ability to go up and down stairs is impaired.  He also suggested that the VA examination was limited to 3 minutes with measurement of the leg, a check of reflexes, and bending of the leg twice.  In a July 2010 statement, the Veteran reported experiencing problems when sitting too long.  He recalled on a long trip to Florida he had to stop every 1 1/2 to 2 hours.  He also reported popping and cracking, as well as locking and falls.  In this statement, the Veteran suggested a treating physician had recently confirmed arthritis and a bone spur.  The Veteran's statements suggest that his present condition is worse than that represented in the June 2009 VA examination report.  The Veteran, however, has not been afforded a VA examination since June 2009.  Thus, more than five years have passed and the Veteran has reported symptoms indicative of a worsening of the service-connected right knee disability.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's right knee.

Finally, the originating agency should undertake appropriate development to obtain any ongoing VA treatment records related to the Veteran's right knee disability.  The record presently includes records from the Cincinnati VA Medical Center (VAMC), and the Clermont Community Based Outpatient Clinic (CBOC) dated through February 8, 2010, but nothing in the more than four years since.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment records related to the claimed disability from the Cincinnati VAMC, and the Clermont CBOC, and any other VA healthcare facility in which the Veteran obtained treatment for the claimed disability, since February 8, 2010.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of the service-connected right knee disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.  

The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



